PER CURIAM.
By this appeal, the State seeks review of a pre-trial order granting a motion to suppress an alleged voluntary confession. The *318facts in this case are similar to those outlined in State v. Pressley, Fla.App.1970, 234 So.2d 734.
Upon the aforesaid authority, the order here under review is hereby reversed and declared a nullity, and the parties are relegated to the positions in the trial court that they occupied immediately prior to the entry of the order here under review, and the cause and the appellant are remanded for further proceedings in the Criminal Court of Record, in and for Dade County, Florida.
Reversed and remanded, with directions.